Citation Nr: 0919403	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  08-09 616A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lake City, 
Florida


THE ISSUE

Entitlement to a higher level of priority for VA medical care 
benefits.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and S. T.  


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran served on active duty from April 1956 to August 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 decision of the Department of 
Veterans Affairs (VA) Veterans Health Administration (VHA) 
that assigned the Veteran to Enrollment Priority Group 8g 
status.  The veteran timely appealed for a higher priority 
level.

The appeal is REMANDED to the VHA VA Medical Center.  VA will 
notify the appellant if further action is required.


REMAND

According to 38 C.F.R. § 17.36 (2008), veteran claimants are 
broken down into eight priority groups in determining 
priority and eligibility for VA treatment.  The Secretary 
will determine which categories of veterans are eligible to 
be enrolled and at what priority level.  

Higher priority group status is afforded service-connected 
Veterans.  The Veteran has no service-connected disability.  
While service-connection is not in effect for any disability, 
the Veteran testified in March 2009 before the undersigned 
Veterans Law Judge that he has recently applied for service 
connection for disabilities that he reasonably believes were 
incurred during active military service.  He testified that 
he had submitted his original VA service connection claim 
earlier in the week.   

It is not known whether a rating decision on these new claims 
has been issued.  Consequently, the issue on appeal is 
"inextricably intertwined" with the newly-raised service 
connection claims.  "Inextricably intertwined" issues are 
issues that are so inter-related that a Board decision would 
be premature until the newly-raised issue is adjudicated.  
Hence, a remand is warranted.

Accordingly, the case is REMANDED to the VA Medical Center 
for the following actions:

1.  VHA must initially send this case to 
the Appeals Management Center (AMC)/RO 
for adjudication of any pending service 
connection claims.

2.  The AMC/RO should adjudicate the 
newly-raised issues, if not already 
accomplished.  

3. After completion of the above, the 
AMC/RO should refer the case back to the 
VHA for adjudication of the issue of 
entitlement to a higher priority group 
level.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
("SSOC").  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The veteran and his representative should be reminded that 
the Board may not adjudicate any service connection claim 
denied by the RO unless a timely notice of disagreement is 
filed, and then, after a statement of the case has been 
issued, a timely substantive appeal is also filed.  38 C.F.R. 
§ 20.202 (2008).  If the Veteran perfects an appeal as to the 
raised issue (that is, if he timely files a VA Form 9, 
Substantive Appeal, or other correspondence containing the 
necessary information), the RO should undertake all 
appropriate action.  Thereafter, if indicated, the case 
should be returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND 
is to comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


